PER CURIAM:
This appeal is from an order dismissing appellant’s complaint with prejudice pursuant to Pa.R.C.P. 4019 for repeatedly failing to answer appellee’s supplemental interrogatories. The procedural history of this case is adequately discussed by the lower court. On appeal, appellant argues that the lower court abused its discretion by dismissing the complaint with prejudice when other less severe sanctions were available under the rule. We agree. Although we can well understand the lower court’s frustration with appellant’s counsel, we nevertheless think it was unduly harsh to preclude appellant’s claim.
Reversed and remanded. Lower court to enter an order precluding appellant from proving any damages which were the subject of appellee’s interrogatories.
CIRILLO, J., files a concurring opinion.